Citation Nr: 1028876	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  04-34 516	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to an initial rating in excess of 20% for lumbar 
spine degenerative disc disease prior to June 8, 2003.  

2.  Entitlement to an initial rating in excess of 20% for lumbar 
spine degenerative disc disease from September 1, 2003.  

3.  Entitlement to an increased rating for left tibia and fibula 
fracture residuals, currently rated 10% disabling.

4.  Entitlement to a total disability rating based on individual 
unemployability.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from December 1972 
to July 1973.

This appeal arises to the Board of Veterans' Appeals (Board) from 
a September 2003-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
that, in pertinent part, granted service connection for lumbar 
spine degenerative disc disease and assigned a 20 percent rating 
effective June 8, 1999, and denied an increased rating for 
residuals of a left tibia/fibula fracture.   

In May 2004, the RO granted a temporary total rating under 
38 C.F.R. § 4.30 for service-connected lumbar spine surgery and 
convalescence from June 8 through August 31, 2003.  Because the 
maximum benefit for the low back disability has been granted 
during this period, this period need not be addressed.  The issue 
listed on page 1 has been re-characterized to reflect this 
matter.

In January 2004, a VA staff physician found "low back pain with 
left hip involvement."  This sufficiently raises the issue of 
secondary service connection for possible left hip pathology and 
is referred for appropriate action.  In May 2005, the Veteran 
claimed service connection for hepatitis C.  In October 2007, the 
Veteran's representative claimed service connection for lumbar 
spine osteomyelitis.  These issues are also referred for 
appropriate action.

In December 2007, the Board remanded the case for further 
development.  Since then, the United States Court of Appeals for 
Veterans Claims (Court) determined that where, as here, the 
claimant, or the record raises the question of unemployability 
due to the disability for which an increased rating is sought, 
then part of the increased rating claim is an implied total 
disability rating based on individual unemployability 
(hereinafter referred to as TDIU) claim.  Rice v. Shinseki, 
22 Vet. App. 447, 453-455 (2009).  Because of this guidance and 
because the Veteran claims that he cannot work due to severe back 
pain, the Board has added entitlement to TDIU to page 1.

Entitlement separate ratings for right and left lower extremity 
radiculopathy and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to June 8, 2003, lumbar spine 
degenerative disc disease has been manifested by symptoms 
approximating pronounced intervertebral disc syndrome. 

2.  For the period beginning September 1, 2003, lumbar spine 
degenerative disc disease has been manifested by symptoms 
approximating severe limitation of motion of the thoracolumbar 
spine (no finding is made concerning radiculopathy). 

3.  Left tibia/fibula fracture residuals have been manifested 
throughout the appeal period by left ankle crepitation, 
myofascial pain, and left calf muscle cramping, pain, weakness, 
and fatigue.  


CONCLUSIONS OF LAW

1.  For the period prior to June 8, 2003, the criteria of an 
initial 60 percent schedular rating for lumbar spine degenerative 
disc disease are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71, Plate V, § 4.71a, Diagnostic Codes 5292, 5293 
(2001).

2.  For the period beginning September 1, 2003, the criteria of a 
40 percent rating for lumbar spine degenerative disc disease are 
met (no conclusion is drawn concerning radiculopathy).  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2009); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Plate V, 
§ 4.71a, Diagnostic Codes 5292 (2001).  

3.  Throughout the appeal period, the criteria of a schedular 
rating greater than 10 percent for residuals of left tibia/fibula 
fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5263 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that VA 
will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice letters were sent to the claimant in April 2001, November 
2002, December 2003, January 2008 and in March and November 2009.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for service-connection, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  This notice was provided in the January 2008 and the 
March and November 2009 letters. 

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
outpatient treatment records.  The claimant was afforded VA 
medical examinations.  Neither the claimant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002).  

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders have been 
complied with.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United 
States Court of Appeals for Veterans Claims (Court) distinguished 
a claim for an increased rating from that of a claim arising from 
disagreement with the initial rating assigned after service 
connection was established.  The Court also discussed the concept 
of "staged ratings," citing 38 C.F.R. §§ 3.400, 4.29, 4.30.  
Id, at 126.  

Where an increase in disability is at issue, the present level of 
disability, rather than remote history, is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of staged 
ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 
505, 510 (2007).  

Lumbar Spine Degenerative Disc Disease Prior to June 8, 2003

Prior to low back surgery on June 8, 2003, the service-connected 
lumbar spine disability is rated 20 percent disabling under 
Diagnostic Code 5292.  The Board must determine whether there is 
a basis to assign a higher rating under this or any other 
appropriate diagnostic code.  To complicate the rating process, 
during this earlier period, the rating schedule for lumbar spine 
disabilities changed.  The version that favors the Veteran will 
be applied where possible.   

The Veteran reported back pains as early as February 1978.  On 
June 8, 1999, the RO received a claim for benefits for the low 
back with sciatic nerve involvement.  In support of the claim, 
the Veteran submitted a May 24, 1999, VA outpatient treatment 
report that notes low back pain and right gluteal pain.  The date 
of this report coupled with a claim for benefits filed within one 
year defines the beginning of the appeal period. 

A September 2001 VA clinic note reflects complaints of low back 
pain radiating to the left leg.  The assessment was low back pain 
with sciatica.  

A December 2002 VA orthopedic compensation examination report 
reflects a 5-year history of escalating low back pains.  The back 
pains were currently severe with shooting pains to the right 
lower extremity and right foot numbness.  Lumbar spine range of 
motion was to 90 degrees of flexion, but to only 10 degrees of 
backward extension.  Lateral bending was to 50 degrees and 
rotations were to 45 degrees.  X-rays showed significant 
degenerative changes of the lumbar spine.  Ankle jerks were 
absent and patellae reflexes were only 1+.  Lower extremity 
strength was normal.  Bilateral lower extremity paresthesias, 
more so on the right, was elicited on palpation.  The VA examiner 
concluded that there was significant daily back pain that 
essentially precluded working.  

A January 2003 VA MRI study showed status post diskectomy, 
partial laminectomy at L4-5 with inflammatory process, possible 
diskitis and osteomyelitis, and degenerative disc protrusion at 
L5-S1 and L3-4.  The Veteran underwent needle aspiration of an 
abscess of the L4-5 disc. 

In a March 2003 addendum, the December 2002 VA examiner physician 
stated that the Veteran has degenerative disc disease 
"throughout the lumbar spine and was presenting with significant 
signs of radiculopathy." 

From the facts above, it is apparent that for the earlier period 
prior to June 8, 2003, the service-connected lumbar spine 
degenerative disc disease has been manifested by symptoms 
approximating severe limitation of motion of the lumbar spine and 
mild sensory deficits. 

Throughout the earlier appeal period, the disability has been 
rated 20 percent under Diagnostic Code 5292.  Under Diagnostic 
Code 5292, evaluations from 10 to 40 percent are available for 
limitation of motion of the lumbar spine.  Slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  
Moderate limitation of motion of the lumbar spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2001).  

The December 2002 orthopedic compensation examination report 
reflects severe limitation of motion in backward extension.  
Under Diagnostic Code 5292, this warrants a 40 percent rating.  

Next for consideration is a separate rating or ratings for 
bilateral lower extremity radiculopathy.  The December 2002 VA 
examination report notes normal lower extremity strength, but 
with bilateral lower extremity parasthesias and complaint of 
numbness. 

Awarding separate ratings for separate symptoms is permitted.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14).  Below are some rating 
considerations relevant to sciatica.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe 
incomplete paralysis.  Absent organic changes, the maximum rating 
will be moderate, unless sciatic nerve involvement is shown.  
38 C.F.R. § 4.123 (2009).

Neuralgia, cranial or peripheral, is usually characterized by a 
dull and intermittent pain, of typical distribution, so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic douloureux, 
or trifacial neuralgia, may be rated up to complete paralysis of 
the affected nerve.  38 C.F.R. § 4.124 (2009).  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates a 
degree of lost or impaired function that is substantially less 
than that which is described in the criteria for an evaluation 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when bilateral 
combine with application of the bilateral factor.  

Diagnostic Code 8520 is analogous to bilateral lower extremity 
radiculopathy because the anatomical area of the neurologic 
deficits more nearly approximates sciatica when considering 
functional impairment, anatomical location, and symptomatology.  
38 C.F.R. § 4.20.  

Keeping in mind that wholly sensory manifestations warrant a 
rating for mild, or at most, a moderate disability, the 
neurologic manifestations shown, which are radiating pains, 
parasthesias, and numbness to the lower extremities, are sensory 
involvements only.  Therefore, for the earlier appeal period, the 
Board considers this bilateral lower extremity radiculopathy to 
be "mild" in degree.  

Under Diagnostic Code 8520, a 10 percent evaluation is warranted 
for mild incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation requires moderate incomplete paralysis.  A 40 percent 
evaluation requires moderately severe incomplete paralysis.  A 
60 percent evaluation requires severe incomplete paralysis with 
marked muscular atrophy.  38 C.F.R. § 4.124(a), Diagnostic Code 
8520.

Because motor involvement is not shown during the earlier appeal 
period, the disability more nearly approximates mild sciatica in 
each lower extremity.  Therefore, the Board must consider 
separate 10 percent ratings under Diagnostic Code 8520, for both 
lower extremities for the earlier appeal period. 

Next for consideration are the changes to the rating schedule 
that occurred during the appeal period.  Where the law or 
regulation changes after a claim has been filed or reopened but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  VA's 
General Counsel (GC) held that where a law or regulation changes 
during the pendency of a claim for an increased rating, the Board 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary to 
apply both the old and new versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 5110(g) 
(West 2002) can be no earlier than the effective date of that 
change.  VA must apply the earlier version of the regulation for 
the period prior to the effective date of the change and may 
continue to apply it after the change, if favorable to the 
veteran.  VAOPGCPREC 3-2000.  

On September 23, 2002, the rating criteria for intervertebral 
disc syndrome changed.  The maximum schedular rating available 
remained at 60 percent; however, it became based on duration of 
incapacitating episodes (defined as periods of doctor prescribed 
bed rest) over the past 12 months, rather than on pronounced 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective September 23, 2002).  

For the period prior to June 8, 2003, the service-connected 
lumbar spine degenerative disc disease has been manifested by 
pronounced intervertebral disc syndrome.  After considering all 
the evidence of record, the Board finds that the evidence favors 
the claim.  For the period prior to June 8, 2003, an initial 60 
percent rating must therefore be granted under Diagnostic Code 
5293.  There is no evidence of incapacitating episodes.  The 
September 2002 rating schedule revision therefore would not 
result in a greater benefit than the 60 percent rating for 
intervertebral disc syndrome, which has been granted above.  

Lumbar Spine Degenerative Disc Disease from September 1, 2003.  

From September 1, 2003, the RO has again rated the service-
connected lumbar spine disability 20 percent disabling under 
Diagnostic Code 5292.  The Board must determine whether there is 
a basis to assign a higher rating under this or any other 
appropriate diagnostic code.  To complicate the rating process, 
during this latter period, the rating schedule for lumbar spine 
disabilities changed again.  The version that favors the Veteran 
will be applied where possible.   

A June 2003 VA surgery report notes L4-5 laminectomy and 
diskectomy due to collapse of the L4-5 disc. 

In November 2003, the Veteran reported a worsening of his low 
back disability.  A December 2003 VA neurosurgery clinic report 
notes right radicular pain with left leg numbness. 

In January 2004, a VA staff physician reported that low back pain 
with left hip involvement continued.  The Veteran needed a walker 
and was unemployable, according to the physician.  In January 
2004, the Veteran reported that he was still recovering from 
surgery and needed a walker.  He reported that he could not bend 
his back.

VA examined the Veteran in January 2004.  He reported pain 
throughout all spine motions.  He could flex the spine to 45 
degrees, extend to 10 degrees, side bend to 10 degrees in each 
direction, and rotate 30 degrees in each direction.  There was 
diffuse tenderness in the back and both hips, right greater than 
left.  Straight-leg-raising testing caused exquisite low back 
pain.  Lower extremity muscle strength was only 4/5.  Knee and 
ankle jerks were 1+.  X-rays showed straightening of the lordosis 
and narrowing at L2-3, L3-4, L4-5, and L5-S1.  The physician felt 
that the Veteran was employable, but only at sedentary work.

In February 2004, a VA physician reported poor bone fusion since 
the laminectomy procedure.  In a February 2004 addendum report, a 
VA radiologist reported 4/5 strength in left hip flexor muscle, 
knee extension muscle, knee flexion muscle, and dorsiflexion and 
plantar flexion of foot.  Deep tendon reflexes were reduced. 

According to a March 2009 VA compensation examination report, the 
Veteran reported left leg weakness, fatigue, flare-ups of pain 
and pain radiating down both legs.  He denied bowel or bladder 
problems.  The thoracolumbar spine flexed to 55 degrees, but the 
Veteran stood stooped forward 15 to 20 degrees.  Extension was to 
less than 5 degrees.  Lateral flexion was to 5 degrees in both 
directions.  Right rotation was to 15 degrees and left rotation 
was to 10 to 15 degrees.  Straight leg raising test was positive 
on both sides at less than 30 degrees.  Lower extremity strength 
was felt to be full.

A dorsal spine scar was well healed and non-symptomatic.  The 
examiner opined that the service-connected low back disability 
would preclude employment, including sedentary employment.  

According to a May 2009 VA compensation examination report, the 
Veteran reported constant low back pain with numbness and 
tingling in both legs.  A dorsal spine scar measured 5-inches by 
2 to 3-mm.  The thoracolumbar spine flexed to 70 degrees.  
Extension was to 10 degrees.  Lateral flexion was to 10 degrees 
in both directions.  Right and left rotations were to 10 to 15 
degrees.  All movement was painful.  Straight leg raising test 
was positive on both sides at less than 30 degrees.  Lower 
extremity strength was felt to be full.  

As the above-recited facts show, not all reports reflect severe 
limitation of motion in each plane; however, all reports need not 
agree.  38 C.F.R. § 4.2.  The rater must reconcile the reports 
into a consistent picture to accurately reflect the elements of 
disability.  Id.  Because severe limitation of extension and 
lateral bending of the lumbar spine is shown in January 2004, 
March 2009, and May 2009, and because the March 2009 VA 
examination report notes pain with any motion, severe 
thoracolumbar spine limitation of motion is approximated 
throughout the appeal period.  No further analysis is needed 
under Diagnostic Code 5292, as the highest rating is achieved.  

Next for consideration is the revision to the rating schedule 
that became effective on September 23, 2002.  As previously 
noted, on September 23, 2002, a 60 percent rating became 
available for incapacitating episodes (defined as periods of 
doctor prescribed bed rest) over the past 12 months.  During this 
latter period, there is no evidence of incapacitating episodes.  

What remains for consideration is the rating schedule revision 
that became effective on September 26, 2003.  On that date, new 
rating criteria were added to the rating schedule and the 
diagnostic code numbers changed.  Spine disabilities are now 
rated under the General Rating Formula for Diseases and Injuries 
of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine 
(see also Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revised schedule, the criteria for a rating based on 
duration of incapacitating episodes over the past 12 months 
remains the same.  Also unchanged is the procedure for combining, 
under 38 C.F.R. § 4.25, separate evaluations of the chronic 
orthopedic and neurologic manifestations; however, the following 
new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, or 
aching in the area of the spine affected by 
residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine......................................
.....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar 
spine............................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of 
the entire cervical spine.  30

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion 
of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  20

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater 
than 235 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 
percent or more of the 
height.....................................
....................................10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 
45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  The normal 
combined range of motion of the cervical 
spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component 
of spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner 
may state that because of age, body 
habitus, neurologic disease, or other 
factors not the result of disease or injury 
of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even 
though it does not conform to the normal 
range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that 
the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of 
the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.

These changes have coded intervertebral disc syndrome under 
Diagnostic Code 5243 and added a new formula for rating 
limitation of motion of the thoracolumbar spine that was not 
available prior to September 26, 2003.  Because the new rating 
schedule requires thoracolumbar spine ankylosis for a schedular 
rating higher than 30 percent, and because such is not shown, the 
most recent changes to the rating criteria do not help the 
Veteran.  

In this case, because the highest schedular rating for limitation 
of motion has been applied, there is no need for further DeLuca 
consideration.  Johnston v. Brown, 10 Vet. App. 80 (1997) (when 
the maximum schedular rating is in effect for loss of motion of a 
joint, and the disability does not meet the criteria for a higher 
evaluation under any other applicable DC (after all other 
potential DCs have been considered), further consideration of 
functional loss may not be required).  Moreover, because the 
highest schedular rating for limitation of motion, when combined 
with two 20 percent ratings for lower extremity radiculopathy, 
exceeds the maximum rating available for intervertebral disc 
syndrome, further consideration of a rating for intervertebral 
disc syndrome is not necessary.

After consideration of all the evidence of record, for the period 
that begins on September 1, 2003, the evidence favors a 40 
percent schedular rating for severe limitation of motion of the 
lumbar spine, as well as a separate 20 percent schedular rating 
for right lower extremity radiculopathy and a separate 20 percent 
schedular rating for left lower extremity radiculopathy.  

The evidence during the two rating periods reflects distinct time 
periods in which the service-connected disability exhibits 
diverse symptoms meeting the criteria for different ratings.  The 
Board has thus assigned a staged rating effective from September 
1, 2003.  The Board's jurisdiction over this staged rating matter 
lies in the fact that the RO has assigned a temporary total 
rating from June 8 through August 31, 2003, for laminectomy 
surgery, thus creating distinct time periods in which the 
service-connected disability exhibited symptoms meeting the 
criteria of different ratings.  Hart, supra.  The Veteran did not 
perfect his appeal of the effective dates for a temporary total 
rating.  The subsequent low back disability rating was discussed 
in a November 2004 supplemental statement of the case.  He is 
not, therefore, unfairly prejudiced in the Board's assignment of 
a staged rating. 

Increased Rating for Left Tibia and Fibula Fracture Residuals 

Left tibia/fibula fracture residuals have been rated10 percent 
disabling for the entire appeal period under Diagnostic Code 
5262.  Under that code, malunion of the tibia and fibula of 
either lower extremity warrants a 10 percent evaluation when the 
disability results in slight knee or ankle disability.  A 20 
percent evaluation requires that the malunion produce moderate 
knee or ankle disability.  A 30 percent evaluation requires that 
the malunion produce marked knee or ankle disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2009).

The medical history reflects that the Veteran suffered a 
tibia/fibula fracture in a motorcycle accident during active 
service.  In March 1975, the RO granted service connection and 
assigned a 10 percent rating.  In January 1978, a VA examiner 
noted a 12 degree varus moment at the fracture site, but a good 
union of the bones.  The left leg was definitely shorter than the 
right.  

In April 1978, a VA physician reported a 25 degree angulation 
between the proximal and distal segments of the tibia.  The 
diagnosis was malunion of the left tibia fracture with fatiguing 
of lower extremity muscles, causing a limp.

On June 8, 1999, the RO received a claim for increased benefits 
for the left leg.  A December 2002 VA orthopedic compensation 
examination report reflects increasing sensations of left knee 
stiffness and lower left leg pains associated with left 
tibia/fibula fracture residuals.  X-rays showed a slight 
deformity of an otherwise healed tibia/fibula fracture.  The left 
leg was 1.5-cm shorter than the right.  The left knee 
demonstrated full flexion to 140 degrees, but extension lacked 5 
degrees of full.  There was no crepitus or instability in the 
left knee.  A lower left leg scar (from service-connected 
compound tibia/fibula fracture with open reduction and internal 
fixation (ORIF)) was well healed.  The assessment was slight 
malunion and shortening of the left tibia.  

In a March 2003 addendum, the December 2002 VA examining 
physician reported, "Significant tibia and fibula fractures will 
often have a long-term sequel with discomfort in the area and 
myofascial pain." 

In his September 2004 substantive appeal, the Veteran reported 
that his left knee hyper-extended. 

According to a March 2009 VA compensation examination report, the 
Veteran reported left leg weakness, fatigue, and flare-ups of 
pain.  A left lower leg scar was well healed and non-symptomatic.  
The left leg scar was 4-inches in length and 2 to 3-mm in width.  
Palpation elicited numbness at the scar.  

According to a May 2009 VA compensation examination report, the 
Veteran reported left leg muscle spasm.  The left knee had 150 
degrees of flexion and full extension.  There was no added 
limitation of motion due to repetitive activity.  There was no 
instability, but there was crackling on range of motion testing.

Because VA examination reports have yielded diagnoses of tibia 
malunion, the only question is whether this results in 
"slight", "moderate", or "marked" left knee or left ankle 
disability.  

Regarding any residual left knee disability, there is no 
instability or limitation of motion, although the Veteran 
reported a hyperextension episode.  Crackling, or crepitation, 
was heard during the May 2009 examination.  Under 38 C.F.R. 
§ 4.59 (Painful motion), "Crepitation either in the soft tissues 
such as the tendons and ligaments, or crepitation within the 
joint structures should be noted carefully as points of contact 
which are diseased."  This crepitation appears to cause no worse 
than mild knee disability, however, as other left-knee-related 
pathology is not found.  

The Veteran has reported flare-ups of ankle pain.  According to 
the August 2003 addendum report, the expected long-term sequelae 
of tibia fracture include myofascial pain.  According to 
38 C.F.R. § 4.40, functional loss due to pain is a disability, 
and, "...a part which becomes painful on use must be regarded as 
seriously disabled."  See also 38 C.F.R. § 4.59; Smallwood v. 
Brown, 10 Vet. App. 93, 98-99 (1997) (disability rating may be 
based on pain). 

The May 2009 VA examination report mentions muscle spasm.  Spasm 
of the calf muscles impact the ankle joint, which the calf 
muscles serve.  According to 38 C.F.R. § 4.40, functional loss 
may be due to "other pathology..."  Thus, calf muscle cramping 
might be regarded as "other pathology" that is productive of 
additional ankle-related functional loss. 

Finally, the Veteran has reported left leg weakness and fatigue.  
According to 38 C.F.R. § 4.40, functional loss due to weakness is 
also a disability, and, "Weakness is as important as limitation 
of motion..."  

The left tibia/fibula fracture residuals have been manifested 
throughout the appeal period by left ankle crepitation, 
myofascial pain, and left calf muscle cramping, pain, weakness, 
and fatigue.  However, these manifestations do not more nearly 
approximate the criteria of a moderate or greater left knee or 
left ankle disability.  

In this case, the evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  The 
assignment of staged ratings is therefore unnecessary.  Hart, 
supra.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the claim and the 
benefit of the doubt doctrine will not be applied.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  A schedular 
rating greater than 10 percent for residuals of left tibia/fibula 
fracture must be denied.

Extraschedular Consideration

The Veteran claims TDIU.  Further development is needed to 
properly adjudicate the TDIU claim, including extra-schedular 
consideration.  


ORDER

1.  For the period prior to June 8, 2003, an initial 60 percent 
schedular rating for lumbar spine degenerative disc disease is 
granted, subject to the laws and regulations governing payment of 
monetary benefits. 

2.  For the period beginning September 1, 2003, a 40 percent 
scheduler rating for lumbar spine limitation of motion is 
granted, subject to the laws and regulations governing payment of 
monetary benefits (separate ratings for radiculopathy are 
addressed in the Remand portion of the decision).

3.  A schedular rating greater than 10 percent for residuals of a 
left tibia/fibula fracture is denied.




REMAND

The issue of separate ratings for right lower extremity and left 
lower extremity radiculopathy for the rating period beginning on 
September 1, 2003, arises in connection with the appeal for 
higher schedular ratings for the lumbar spine.

A provision set forth in the September 23, 2002, revision to the 
lumbar spine rating schedule provides that orthopedic and 
neurologic manifestations may be separately evaluated under 
appropriate codes if they result in a greater benefit.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2 (effective 
September 23, 2002).  

Bilateral lower extremity pain and numbness are shown during the 
appeal period.  Also shown is bilateral lower extremity motor 
weakness.  January and February 2004 reports specifically note 
4/5 strength in both lower extremities.  

Both the Veteran and the record raise the issue of entitlement to 
TDIU.  Accordingly, the case is REMANDED for the following 
action:

1.  The AMC should consider separate 
ratings for bilateral lower extremity 
radiculopathy.  

2.  The AMC should then develop the TDIU 
claim as necessary.  Following development 
and adjudication of the TDIU claim, if the 
benefit is not granted, the AMC should 
submit it to the Director, Compensation and 
Pension Service, for extraschedular 
consideration in accordance with 38 C.F.R. 
§ 4.16(b) and § 3.321 (b).  Following that 
action, if all benefits sought are not 
granted, an appropriate supplemental 
statement of the case (SSOC) should be 
issued.  The Veteran and his representative 
should be afforded an opportunity to 
respond to the SSOC before the claims 
folders are returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


